Title: From Thomas Jefferson to Benjamin Putnam, 8 August 1787
From: Jefferson, Thomas
To: Putnam, Benjamin



Sir
Paris Aug. 8. 1787.

I received in Sep. last your favor on the subject of your claim against this government for a sloop taken from you in the island  of Guadeloupe. As it contained no documents which could enable me to stir in the business, as you supposed Mr. Ridley had turned it over to Mr. Barclay and I was in the immediate expectation of his return from Marocco, I let the matter rest till I could see him. On his return however, he took the resolution of embarking for America, and I received last night information that he had sailed from Lorient the 2d. instant. I seize the first moment therefore to apprize you of this. Mr. Ridley and Mr. Barclay being both now in America you can get from them the state in which your matter is. If any thing remains yet to be done, in which I can be serviceable to you, I shall be so chearfully. I will only desire of you in that case to furnish every document necessary, and to engage some person here to follow the details of the business, as my occupations could not permit me to do that. But in counsel to your agent here, and every other service which may be performed by me I shall be ready. Your letter being without date of time or place, but your name inducing a presumption that you are of some one of the Eastern states, I put this letter into the hands of Mr. Derby of the Massachusets who will endeavor to find you. I am Sir your very humble servant,

Th: Jefferson

